Citation Nr: 1733511	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The March 2011 rating decision granted service connection for a bilateral hearing loss disability, and assigned an initial noncompensable evaluation for the disability.

In a September 2014 decision, the Board denied entitlement to an initial compensable rating for hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Consistent with a June 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision and remanded the matter to the Board for further action.

In August 2015, the Board remanded the appeal for further development.  The case was thereafter returned to the Board, where it was once again remanded in March 2017.  The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  New VA treatment records were associated with the claims file in August 2017, after the June 9, 2017 latest AOJ adjudication.  These records show the Veteran underwent an audiological evaluation.  See June 27, 2017 audiology note.  The records contain only a summary of the results.  The records note, however, to "[s]ee Audiogram Display for audiometric data."  This indicates that audiometric data is apparently stored separately from the other VA treatment records.  The audiometric data has not been associated with the file in any format.  On remand, the audiometric data must be obtained, as hearing loss is rated based upon the results of audiometric testing.

Accordingly, the case is REMANDED for the following action:

1. Obtain the audiometric data referenced in the June 27, 2017 audiology note which states "[s]ee Audiogram Display for audiometric data."  Associate this audiometric data with the claims file.

2.  Readjudicate the matter and issue a Supplemental Statement of the Case.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




